DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
	Claim(s) 1-5 are pending in the application. Claim 6-7 has been added. The previous rejection(s) under 35 U.S.C 102(a)(1) have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0048518) in view of Kurz (US 2005/0028897)
As Per Claim 1, Ogura discloses a laser welding method for lap welding of a plurality of steel plates layered on each other by irradiation with a laser beam [abstract], in which the plurality of steel plates includes at least a first steel plate [Fig. 3a, #101]  and a second steel plate [Fig. 3a, #102] in this order, comprising:
 a step of forming a molten pool [Fig. 3A, #Y] that penetrates between the first steel plate [Fig. 3A, #101] and the second steel plate [Fig. 1, #102] in a layer direction and that reaches the second steel plate [Fig. 3B, #102] by irradiating a first surface the first steel plate [Fig. 3B, #101] with a first laser beam [Par. 39; “…the laser welding apparatus 10 applies a laser beam to the upper sheet 101 and the lower sheet 102 superposed together, from above the upper sheet 101...”]; and 
Ogura does not disclose a step of melting an outer peripheral edge of the molten pool by irradiating an outer periphery of the molten pool on the first surface of the first steel plate with a second laser beam having a spot diameter larger than a spot diameter of the first laser beam; and
wherein the spot diameter of the second laser beam that is irradiated onto the first surface of the first steel plate, is larger than the spot diameter of the first laser beam that is irradiated onto the first surface of the first steel plate.
Kurz, much like Ogura, pertains to a process for welding that avoids defects such as cracking. [abstract] 
Kurz discloses a step of melting an outer peripheral edge [Fig. 1a, #144] of the molten pool [Fig. 1a, #14] by irradiating an outer periphery of the molten pool [Fig. 1a, #14] on the first surface of the first steel plate [Fig. 1a, #12] with a second laser beam [Fig. 1a, #13; Par. 36; “…The 1.7 kW CW--CO.sub.2 laser produced a minimum focal spot of about 0.26 mm diameter with an off-axis parabolic mirror with 152 mm focal length. The 1.2 kW pulsed mode YAG laser produced a 0.6 mm focal spot given by the diameter of the optical fibre. For the present application, the mean spot size of the second laser was defocused giving an elliptical 1.2.times.1.5 mm spot …”] and
wherein the spot diameter of the second laser beam [Fig. 1a, #13] that is irradiated onto the first surface of the first steel plate [Fig. 1a, #12], is larger than a spot diameter of the first laser beam [Fig. 1a, #15] that is irradiated onto the first surface of the first steel plate [Fig. 1a, #12; Par. 36; “…The 1.7 kW CW--CO.sub.2 laser produced a minimum focal spot of about 0.26 mm diameter with an off-axis parabolic mirror with 152 mm focal length. The 1.2 kW pulsed mode YAG laser produced a 0.6 mm focal spot given by the diameter of the optical fibre. For the present application, the mean spot size of the second laser was defocused giving an elliptical 1.2.times.1.5 mm spot…”; the reference explicitly and clearly discloses that the second laser (YAG laser) produced a 0.6mm spot while the first laser (CO laser) produced a o.26mm spot.]
Kurz discloses the benefits of the second laser having a larger spot diameter than the first laser in that it increase the melt pool length while maintaining best welding conditions. [Par. 46] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the lasers as taught by Ogura in view of the laser diameters as taught by Kurz to further include a step of melting an outer peripheral edge of the molten pool by irradiating an outer periphery of the molten pool on the first surface of the first steel plate with a second laser beam and wherein the spot diameter of the second laser beam that is irradiated onto the first surface of the first steel plate, is larger than the spot diameter of the first laser beam that is irradiated onto the first surface of the first steel plate to increase the melt pool length while maintaining best welding conditions. [Par. 46] 
As Per Claim 2, Ogura discloses wherein scanning and irradiation are circularly performed with the first laser beam such that the molten pool is formed [Par. 39; “…In step S 110, the laser welding apparatus 10 applies a laser beam to the upper sheet 101 and the lower sheet 102 superposed together, from above the upper sheet 101…the trace of irradiation with laser forms a rectangular shape, the shape of the trace of irradiation may also be a different shape such as a circular shape, an elliptic shape, etc….”]
Claim(s) 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0048518) in view of Kurz (US 2005/0028897) in further view of Vierstraete (US 2021/0053152) 
As Per Claim(s) 3 & 5, Odura does not disclose a thickness of the first steel plate is smaller than a thicknesses of the second steel plate.
Vierstraete, much like Odura, pertains to welding two metal sheets together. [abstract]
Vierstraete discloses a thickness of the first steel plate [Fig. 2, #2] is smaller than a thicknesses  of the second steel plate. [Fig. 2, #4; Claim 33; “…the first metal sheet and the second metal sheet each have respectively a thickness comprised between 0.15 mm and 5 mm…”; the prior art explicitly contemplates the first and second steel plate having a thickness in the recited range, that is, having the first steel plate with a smaller thickness than the second, as further evidenced in the reference “…The first metal sheet 2 and the second metal sheet 4…they have different thicknesses…” (Par. 60)]
As decided by the courts, (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)), “….the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device…” [MPEP 2144(IV)(B)] 
That is, in this particular instance, modifying the steel sheets as taught by Oguru in view of the steel sheets of Vierstraete to make the thickness of the first steel sheet to be smaller than the second would have been obvious for the benefit of ensuring that both steel sheets would be irradiated equally to provide consistency in the quality/dimensions of holes created by the laser. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the steel plates as taught by Odura in view of the thickness of the steel members as taught by Vierstraete to further include a thickness of the first steel plate is smaller than a thicknesses of the second steel plate to ensure that both steel sheets would be irradiated equally to provide consistency in the quality/dimensions of holes created by the laser. 
Claim(s) 4 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0048518) in view of Noriyuki (WO 2016/194322 A1)
As Per Claim 4, Ogura discloses a welded structure made by lap welding of a plurality of steel plates layered on each other by irradiation with a laser beam [Fig. 5B, #P], in which the plurality of steel plates includes at least a first steel plate [Fig. 5A, #101] and a second steel [Fig. 5A, #102] in this order, and a gap [Fig. 5B, #A below] is disposed between the first steel plate [Fig. 5A, #101] and the second steel plate [Fig. 5A, #102], comprising: 
 a welding part [Fig. 5B] made from a molten pool after congelation [Fig. 5b, #Y], the welding part penetrating between the first steel plate [Fig. 5b, #101] and the second steel plate [Fig. 5b, #102] in a layer direction [Fig. 5B, #Y] and reaching the second steel plate [Fig. 5b, #102], wherein the first steel plate [Fig. 5b, #101] includes an upper surface [Fig. 5b ,#I below] that is irradiated with the laser beam [Fig. 5b, #P below] and a lower surface [Fig. 5b, #II below] that faces the gap [Fig. 5b, #A below], and the second steel plate [Fig. 5b, #102] includes an upper surface [Fig. 5B, #III below] that faces the gap [Fig. 5b, #A below]

    PNG
    media_image1.png
    258
    756
    media_image1.png
    Greyscale

Ogura does not disclose an inclination angle of an outer peripheral surface of the welding part  with respect to the upper surface of the second steel plate and at a position corresponding to a gap  is smaller than an inclination angle of the outer peripheral surface of the welding part  with respect to an imaginary plane that is parallel with the upper surface of the second steel plate and at a position within the second steel plate.
Noriyuki, much like Ogura, pertains to a welding method in which a gap between objects is present and welding for filling the gap. [Par. 1] 
Noriyuki discloses an inclination angle [Fig. 3D, #A below] of an outer peripheral surface of the welding part [Fig. 3D, #100] with respect to the upper surface of the second steel plate  [Fig. 3D, #9] and at a position corresponding to a gap [Fig. 3D, #g] is smaller than an inclination angle [Fig. 3D, #B below] of the outer peripheral surface of the welding part [Fig. 3d, #100] with respect to an imaginary plane [Fig. 3d, #C below] that is parallel with the upper surface of the second steel plate [Fig. 3D, #9] and at a position within the second steel plate [Fig. 3d, #9].

    PNG
    media_image2.png
    551
    859
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the inclination angles as taught by Ogura in view of the inclination angle as taught by Noriyuki to further include an inclination angle of an outer peripheral surface of the welding part  with respect to the upper surface of the second steel plate and at a position corresponding to a gap  is smaller than an inclination angle of the outer peripheral surface of the welding part  with respect to an imaginary plane that is parallel with the upper surface of the second steel plate and at a position within the second steel plate to ensure the gap is filled properly to allow for a strong weld. 
As Per Claim 7, Ogura discloses wherein a gap [refer to annotated Fig. 5b, #A below] is disposed between a second surface [Fig. 5B, #II below] of the first steel plate [Fig. 5B, #101] that is opposite from the first surface [Fig. 5b, #I below], and an upper surface [Fig. 5B, #III below] of the second steel plate [Fig. 5b, #102], the irradiating with the first laser beam [Fig. 5B, #P below] and the irradiating with the second laser beam creates a welding part made from the molten pool after congelation [Fig. 5b #Y], the welding part [Fig. 5b, #Y] penetrating between the first steel plate [Fig. 5b, #101] and the second steel plate [Fig. 5b, #102] in a layer direction [Fig. 5b, #Y] and reaching the second steel plate [Fig. 5b ,#102], and 
Ogura does not disclose an inclination angle of an outer peripheral surface of the welding part with respect to the upper surface of the second steel plate and at a position corresponding to the gap, is smaller than an inclination angle of the outer peripheral surface of the welding part with respect to an imaginary plane that is parallel with the upper surface of the second steel plate and at a position within the second steel plate; and 
a second laser beam
Noriyuki, much like Ogura, pertains to a welding method in which a gap between objects is present and welding for filling the gap. [Par. 1] 
Noriyuki discloses an inclination angle [Fig. 3D, #A below] of an outer peripheral surface of the welding part [Fig. 3D, #100] with respect to the upper surface of the second steel plate  [Fig. 3D, #9] and at a position corresponding to a gap [Fig. 3D, #g] is smaller than an inclination angle [Fig. 3D, #B below] of the outer peripheral surface of the welding part [Fig. 3d, #100] with respect to an imaginary plane [Fig. 3d, #C below] that is parallel with the upper surface of the second steel plate [Fig. 3D, #9] and at a position within the second steel plate [Fig. 3d, #9]; and 
a second laser beam. [abstract; “…with laser light (7) along a first spiral shaped trajectory going around a first center of rotation moving in the direction of welding and a second step for irradiating the material to be welded with laser light along a second spiral trajectory (51) around a second center of rotation moving in the direction of welding…”; the reference explicitly states using a second laser beam in a second step for irradiating material]

    PNG
    media_image2.png
    551
    859
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the inclination angles as taught by Ogura in view of the inclination angle as taught by Noriyuki to further include an inclination angle of an outer peripheral surface of the welding part  with respect to the upper surface of the second steel plate and at a position corresponding to a gap  is smaller than an inclination angle of the outer peripheral surface of the welding part  with respect to an imaginary plane that is parallel with the upper surface of the second steel plate and at a position within the second steel plate and a second laser beam. to ensure the gap is filled properly to allow for a strong weld. 

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0048518) in view of Noriyuki (WO 2016/194322 A1) in further view of Vierstraete (US 2021/0053152) 
As Per Claim(s) 5, Odura does not disclose a thickness of the first steel plate is smaller than a thicknesses of the second steel plate.
Vierstraete, much like Odura, pertains to welding two metal sheets together. [abstract]
Vierstraete discloses a thickness of the first steel plate [Fig. 2, #2] is smaller than a thicknesses  of the second steel plate. [Fig. 2, #4; Claim 33; “…the first metal sheet and the second metal sheet each have respectively a thickness comprised between 0.15 mm and 5 mm…”; the prior art explicitly contemplates the first and second steel plate having a thickness in the recited range, that is, having the first steel plate with a smaller thickness than the second, as further evidenced in the reference “…The first metal sheet 2 and the second metal sheet 4…they have different thicknesses…” (Par. 60)]
As decided by the courts, (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)), “….the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device…” [MPEP 2144(IV)(B)] 
That is, in this particular instance, modifying the steel sheets as taught by Oguru in view of the steel sheets of Vierstraete to make the thickness of the first steel sheet to be smaller than the second would have been obvious for the benefit of ensuring that both steel sheets would be irradiated equally to provide consistency in the quality/dimensions of holes created by the laser. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the steel plates as taught by Odura in view of the thickness of the steel members as taught by Vierstraete to further include a thickness of the first steel plate is smaller than a thicknesses of the second steel plate to ensure that both steel sheets would be irradiated equally to provide consistency in the quality/dimensions of holes created by the laser. 
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0048518) in view of Kurz (US 2005/0028897) in further view of Morikazu (US 2010/0317172)
As Per Claim 6, Odura discloses all imitations of the invention except wherein an energy density of the second laser beam is lower than an energy density of the first laser beam.
Morikazu, much like Odura and Kurz, pertains to a laser processing apparatus. [abstract] 
Morikazu discloses wherein an energy density of the second laser beam is lower than an energy density of the first laser beam. [Par. 12; ”… second laser beam to said wafer along said laser processed grooves to thereby remove thermal strain from said laser processed grooves, the peak energy density of said second laser beam being set to a second predetermined value lower than said first predetermined value….”] 
Morikazu discloses the benefits of the second laser beam having a lower energy density than the first in that it aids in removing thermals strains on the workpiece. [Par. 12] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the first and second laser as taught by Odura and Kurz in view of the first and second laser energy as taught by Morikazu to further include wherein an energy density of the second laser beam is lower than an energy density of the first laser beam to remove thermals strains on the workpiece. [Par. 12]
Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered.
Applicant asserts that the focal spot is not equivalent to a spot diameter according to claim 1, and points to Figure 1b to show that the alleged second laser beam has a “relatively smaller” spot diameter than the spot diameter of the alleged first laser beam. 
The examiner respectfully disagrees. Firstly, referring to the figures, the figures are not to scale, and it is unreasonable to infer from the figures solely that the spot diameters are as applicant asserts. 
Moreover, applicant has not provided explanation as to how a focal spot diameter and a spot diameter are different, other than stating that they are. The reference explicitly discloses “…For the present application, the mean spot size of the second laser was defocused giving an elliptical 1.2.times.1.5 mm spot with the longer axis aligned in the direction of the laser movement…” [Par. 36] That is, the reference explicitly states defocusing the second laser beam in order to make the spot size larger than a first laser beam, that is not defocused. “…he 1.7 kW CW--CO.sub.2 laser produced a minimum focal spot of about 0.26 mm diameter with an off-axis parabolic mirror with 152 mm focal length. The 1.2 kW pulsed mode YAG laser produced a 0.6 mm focal spot given by the diameter of the optical fibre…”[Par. 36]
Moreover, even in the instance that the above rejections were overcome, Oku (US 2009/0266801), explicitly shows that “…the first laser beam 18a is circular, and its diameter is 0.05 to 0.1 mm…the large irradiation region 19b of the second laser beam 18b is circular, and its diameter is 0.8 mm….” [Par. 33-35] 
With regards to arguments regarding inclination angles of the primary reference, new prior art has been applied in light of amendments made to the claims, and the arguments are now considered moot for the reasons stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/  Examiner, Art Unit 3761                              

                                                                                                                                                                                                 /ERIN E MCGRATH/Primary Examiner, Art Unit 3761